                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


     In re:                                                                      Case No. 20-32409
             Shaky Town Express, LLC
                                                                                    Chapter 11 Case
                        Debtor



                DEBTOR’S MOTION FOR EXPEDITED RELIEF AND ORDER
                     AUTHORIZING USE OF CASH COLLATERAL


  TO:        ALL PARTIES IN INTEREST AND OTHER ENTITIES AS SPECIFIED IN LOCAL
             RULE 9013-3:

        1.         Shaky Town Express LLC (the “Debtor”) by and through its undersigned

attorney, hereby moves this Court for the relief requested below and gives notice of hearing.

        2.       The court will hold an interim hearing on this motion Monday, October 19,

2020, at 10:15 a.m., and will hold a final hearing on Tuesday, November 17, 2020 at 10:00

a.m., both hearings being in Courtroom No. 2B of the United States Courthouse at 316 North

Robert Street, St. Paul, MN 55101 (or via remote hearing due to the pandemic), before William

J. Fisher, United States Bankruptcy Judge.

        3.        The Debtor hereby gives notice that it will not object to the timeliness of any

response to the request for expedited relief that is filed and delivered prior to the interim

hearing. Any response to the request for final order authorizing the use of cash collateral must

be delivered or mailed not later than November 12, 2020, which is five days before the time

set for hearing. UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED,

THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

        4.        This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and
1334, Fed. R. Bankr P. 5005 and Local Rule 1070-1. This proceeding is a core proceeding.

The petition commencing this chapter 11 case was filed October 14, 2020 (the “Petition

Date”). The case is now pending in this court.

        5.          This motion arises under 11 USC § 363, 1107 and 1108 and Fed. R. Bankr. P.

4001. This motion is filed under Fed. R. Bankr. P. 9006 and 9014 and Local Rules 9006-1 and

9013-1 through 9013-3. Movant seeks authority, on an interim and final basis, for the use of

cash collateral.

        6.         The Debtor remains a debtor in possession under sections 1106 and 1107 of the

Bankruptcy Code.

        7.         Since this is a subchapter V case, no committee of unsecured creditors will be

appointed as a subchapter V trustee will be appointed.

        8.         Pursuant to section 363 of the Bankruptcy Code, the Debtor seeks authority

to use cash collateral.

        9.         The Debtor is a Minnesota limited liability company that owns and operates

trucks and trailers and is in the shipping business. The Debtor has seen business decline due

to the pandemic and fell behind on its bills. The Debtor also has various trucks and trailers

that are no longer needed and will be returned to the secured creditors in due course. The

Debtor feels it will be able to reorganize under bankruptcy protection.

                                        SECURED DEBT

        10.        TCI Business Capital, Inc. (“TCI”) filed a UCC Financing Statement on March

31, 2016 claiming a blanket security interest in all assets of the Debtor (the “Blanket Lien”).

TCI has the first position lien on all of the Debtor’s assets. As of the date of filing, the Debtor

owes TCI approximately $223,000. TCI factors the Debtor’s receivables and has the 1st
position lien on all existing receivables, and ongoing receivables.

        11.      On information and belief, there exists the following additional secured

lienholders:

                 a.    Commercial Credit Group, Inc. (“CCG”) – UCC Financing Statement

filed on April 11, 2017, May 1, 2017, August 29, 2017, September 6, 2017, February 20, 2018,

April 2, 2018, October 16, 2018, August 5, 2019, November 6, 2019, March 27, 2020 (4 filed

on this date), and June 1, 2020 securing a lien on all assets of the Debtor, including cash and

receivables, along specific lien rights to various trucks and trailers (see Schedule D of the filed

petition for specifics). CCG has a lien on cash collateral, to the extent there is any security after

factoring in TCI’s debt, but certainly CCG’s lien on cash is junior to TCI’s lien on cash

collateral.

                 b.    Pawnee Leasing Corporation (“Pawnee”) – UCC Financing Statement

filed on August 21, 2017, September 5, 2017, and September 19, 2017, securing a lien in three

ThermoKing APU pieces of equipment. The balance owed to Pawnee is $5,700 as of the

Petition Date. Pawnee does not have a lien on “cash collateral.”

                 c.    Corporate Service Company, as representative for BMO Harris Bank –

UCC Financing Statement filed on January 20, 2020 securing a lien against a 2018 Western

Star truck. BMO Harris Bank does not have a lien on “cash collateral.”

              FACTS REGARDING COLLATERAL VALUES AND CASH NEEDS

        12.      The Debtor values its assets as of (a) the Petition Date; (b) the date that is 21

days after the filing of this instant motion; and (c) the date of the proposed ending use of cash

collateral, all as set forth in the Exhibit A attached to the Declaration of Steve Petersen (the

“Declaration”). For purposes of Exhibit A, inventory and equipment were valued at their
estimated value in an orderly liquidation.

       13.      The Debtor’s cash needs for the period from October 14, 2020 through

November 17, 2020 are set forth on Exhibit B attached to the Declaration. The expenses set

forth in Exhibit B are limited to those that are required to avoid immediate and irreparable

harm to the estate pending a final hearing on the Motion.

       14.      Debtor’s cash needs for the period from November 17, 2020 through April 30,

2021 are as set forth on Exhibit C attached to the Declaration.

       15.      The Debtor needs to use cash collateral to meet its operating expenses.

                          OFFER OF ADEQUATE PROTECTION

       16.             As and for adequate protection of TCI’s interest in the Collateral:

                      a. The Debtor will use cash to pay ordinary and necessary business
                         expenses and administrative expenses for the items and in such use
                         will not vary materially from that provided for in Exhibits B and C
                         attached to Debtor’s Declaration, except for variations attributable to
                         expenditures specifically authorized by Court order.

                      b. The Debtor will grant TCI and any other secured creditor replacement
                         liens, to the extent of the Debtor’s use of cash collateral, in post-
                         petition inventory, accounts, equipment, and general intangibles, with
                         such liens being of the same priority, dignity, and effect as their
                         respective pre-petition liens.

                      c. The Debtor will carry insurance on its assets.

                      d. The Debtor will provide TCI and any other secured creditor such
                         reports and documents as they may reasonably request.

                      e. The Debtor will afford TCI and any other secured creditor the right to
                         inspect Debtor’s books and records and the right to inspect and
                         appraise the Collateral at any time during normal operating hours and
                         upon reasonable notice to the Debtor and its attorneys.

                 f.      The Debtor’s permitted use of cash collateral: (i) the Debtor defaults
                         in performance of any obligation hereunder; (ii) TCI and any other
                         secured creditor gives notice of the default to Debtor and its counsel;
                         and (iii) such default not cured within seven business days from the
                         date of receipt of the notice.

                             NEED FOR EXPEDITED RELIEF

       17.       Even a relatively short delay in payment of critical expenses may very well

result in impairment of independent contractor and vendor relations, and the Debtor

therefore submits that expedited relief pursuant to Fed. R. Bankr. P. 4001 and 9006 is

warranted.

       18.       Pursuant to Local Rule 9013-2(c), the Debtor gives notice that it may, if

necessary, call Steve Petersen, the Debtor’s President to testify regarding the facts relevant

to this Motion. Mr. Petersen’s business address is 11013 690th Ave., Emmons, MN 56029.

 WHEREFORE, the Debtor prays for an order of the court as follows:

             a. For an order authorizing use of cash collateral and approving the
                Debtor’s offer of adequate protection on an interim basis;

             b. For an order authorizing use of cash collateral and approving the
                Debtor’s offer of adequate protection on a final basis; and

             c. Granting such other relief as may be just and equitable.




Dated: October 14, 2020                            /e/ John D. Lamey III
                                                   John D. Lamey III, Esq. (#312009)
                                                   LAMEY LAW FIRM, P.A.
                                                   980 Inwood Avenue North
                                                   Oakdale, MN 55128
                                                   Telephone: 651-209-3550 / 651-789-2179 (f)

                                                   Proposed Counsel to the Debtor
               Exhibit A - Current and Projected Asset Values
Case No. 20-32409
Shaky Town Express, LLC
                                               10/14/2020                    11/17/2020                      4/30/2021*
Cash                                 $                   15,005 $                      25,925 $                        58,845

Accounts Receivable                  $                   222,620 $                     242,620 $                     282,620

Trucks and Trailers                                      692,700                       680,000                       376,300

Other Fixed Assets                   $                      7,500 $                       7,500 $                       7,500

TOTAL                                $                   937,825 $                     956,045 $                     725,265

*The Debtor intends to surrender various trucks and trailers. The value of the remaining
trucks and trailers is estimated in this column. Surrendering these assets will decrease the secured debt.
                     Shaky Town Express, LLC                          EXHIBIT B
                             Case No.: 20-32409                                              Week Ending
                                                        10/21/20          10/28/20            11/4/20           11/11/20          11/18/20



                   Gross Income                              50,000            50,000              50,000            50,000            50,000

EXPENSES
Independent Contractors (Varies)                    $     20,000.00   $     20,000.00    $      20,000.00   $     20,000.00   $     20,000.00
Insurance (monthly)                                 $           -     $           -      $      14,000.00   $           -     $           -
Fuel                                                $     18,000.00   $     18,000.00    $      18,000.00   $     18,000.00   $     18,000.00
Maintenance (Varies Significantly)                  $      2,000.00   $      2,000.00    $       2,000.00   $      2,000.00   $      2,000.00
Professional Fees                                   $           -     $           -      $            -     $           -     $           -
Subchapter V Trustee Fees                           $           -     $           -      $            -     $           -     $           -
Accounting Fees (Monthly- Quickbooks)               $           -     $           -      $         100.00   $           -     $           -
Office Supplies (varies)                                                                                    $           -
ELD (Electronic Log - Monthly)                      $           -     $              -   $            -     $           -     $        575.00
PrePass (For scales- Monthly)                       $           -     $              -   $         150.00   $           -     $           -
Rental Trailers (Monthly)                           $      9,000.00   $              -   $            -     $      9,000.00   $           -
Loadboards (Monthly)                                $         75.00   $              -   $            -     $           -     $           -
Cell Phone (how we book loads- Monthly              $           -     $              -   $         180.00   $           -     $           -
IFTA Tax (Quarterly- January/April/July/October)*                     $              -   $            -     $      3,000.00   $      3,000.00
TOTAL EXPENSES                                      $     49,075.00   $     40,000.00    $      54,430.00   $     52,000.00   $     43,575.00


CASH FLOW                                           $        925.00   $     10,000.00    $       (4,430.00) $     (2,000.00) $       6,425.00
                      Shaky Town Express, LLC                                      EXHIBIT C
                               Case No.: 20-32409

                                                         Nov-20       Dec-20         Jan-21       Feb-21       Mar-21       Apr-21


Gross Income                                                225,000      230,000        235,000      235,000      235,000      235,000



Expenses:
Independent Contractors (Varies)                            117,000      119,600        122,200      122,200      122,200      122,200
Insurance (monthly)                                          14,000       14,000         14,000       14,000       14,000       14,000
Fuel                                                         67,500       69,000         70,500       70,500       70,500       70,500
Maintenance (Varies Significantly)                            7,500        7,500          7,500        7,500        7,500        7,500
Professional Fees/SubV TT                                     5,000        4,000          4,000        4,000            0            0
PrePass (For scales- Monthly)                                   150          150            150          150          150          150
Rental Trailers (Monthly)                                     7,500        7,500          7,500        7,500        7,500        7,500
Loadboards (Monthly)                                            200          200            200          200          200          200
Cell Phone (how we book loads- Monthly                          180          180            180          180          180          180
IFTA Tax (Quarterly- January/April/July/October)              4,000        4,000          4,000        4,000        4,000        4,000


                                      Total Expenses        223,030      226,130        230,230      230,230      226,230      226,230

                                         Profit (Loss)        1,970        3,870          4,770        4,770        8,770        8,770
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


     In re:                                                                      Case No. 20-32409
     Shaky Town Express LLC,
                                                                                    Chapter 11 Case
                         Debtor.


        DECLARATION OF STEVE PETERSEN IN SUPPORT OF DEBTOR’S
         MOTION FOR EXPEDITED RELIEF AND ORDER AUTHORIZING
                      USE OF CASH COLLATERAL



       1.      I am the President of the Debtor in the above-referenced bankruptcy case. I

make this Unsworn Declaration in Support of the Debtor’s Motion for Expedited Relief and

Order Authorizing Use of Cash Collateral (“Motion”).

       2.      I am familiar with the Debtor’s assets, debts, and operations.

       3.      As of October 14, 2020 (“Filing Date”) the Debtor was indebted to TCI

Business Capital, Inc. (“TCI”) in the approximate amount of $223,000 in debt secured by,

among other things, an interest in cash collateral. Commercial Credit Group, Inc. (“CCG”)

may also have an interest in cash collateral in the event TCI is fully secured. CCG is owed

approximately $466,500.

       4.      The Debtor values its assets as of: (a) the Filing Date; (b) the date of the

beginning of the period of time for which Debtor seeks final authorization to use cash

collateral; and (c) the date of the end of the period of time for which the Debtor currently

seeks authorization to use cash collateral, all as set forth in Exhibit A attached hereto.

       5.      The Debtor needs the use of cash collateral to pay operating expenses.
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


     In re:                                                                   Case No. 20-32409

     Shaky Town Express LLC                                                      Chapter 11 Case

                        Debtor.


  MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR EXPEDITED RELIEF
        AND ORDER AUTHORIZING USE OF CASH COLLATERAL



         Shaky Town Express LLC (“Debtor”) submits this Memorandum of Law in support of

its Motion for Expedited Relief and Order Authorizing Use of Cash Collateral (“Motion”).

                                  I.    STATEMENT OF FACTS

         Debtor relies on the facts set forth in the Motion and incorporates the same herein by

this reference.

                      II.     STATEMENT OF LAW AND DISCUSSION

                                        A. Expedited Relief

       Rule 4001(b)(2) of the Federal Rules of Bankruptcy Procedure provides as follows:

       The court may commence a final hearing on a motion for authorization to use cash
       collateral no earlier than 14 days after service of the motion. If the motion so
       requests, the court may conduct a preliminary hearing before such 14 day period
       expires, but the court may authorize the use of only that amount of cash collateral
       as is necessary to avoid immediate and irreparable harm to the estate pending a final
       hearing.

       RULE 4001-2(b) of the Local Rules of Bankruptcy Procedure provides:

       (b) PRELIMINARY HEARING. If the hearing on a motion for use of cash
       collateral is a preliminary hearing pursuant to Federal Rule of Bankruptcy
        Procedure 4001(b)(2), the Debtor’s separate verified statement shall contain an
        itemization of the proposed uses of cash collateral that are required to avoid
        immediate and irreparable harm to the estate pending a final hearing on the motion.

        The Debtor has made all the showings necessary to support its request for expedited

relief. The proposed interim budget provides only for the payment of those expenses as are

necessary to avoid immediate and irreparable harm.

                                       B. Cash Collateral

        Section 363(c)(2) of the Bankruptcy Code provides that a debtor in possession may use

cash collateral only with the secured creditor’s consent or if the court, after notice and a hearing,

so orders. Section 363(e) of the Bankruptcy Code provides that the court must provide the

secured creditor with adequate protection of its interest upon request of the creditor. With respect

to adequate protection:

        In any given case, the bankruptcy court must necessarily (1) establish the value of the

secured creditor’s interest, (2) identify the risks to the secured creditor’s value resulting from the

debtor’s requests for use of cash collateral, and (3) determine whether the debtor’s adequate

protection proposal protects values as nearly as possible against risks to that value consistent

with the concept of indubitable equivalence. In re Martin, 761 F. 2d 472, 476-77 (8th Cir. 1985).

        Based on the facts alleged in the Motion and Debtor’s Declaration, the secured creditors’

interest in the cash collateral is that Debtor will use all of the collateral and not generate

sufficient post-petition collateral to replace the used collateral. Debtor has set forth how the

value of the assets will change, between the Filing Date and the dates through which the Debtor

seeks use of cash collateral. Debtor has further set forth in Debtor’s Declaration, Debtor’s cash

flow projections detailing Debtor’s projections of its operations on an actual cash basis. Pursuant

to Debtor’s projections, the secured creditors’ collateral position does not adversely change
during the period of the proposed use of cash collateral, and, in fact, improvise.

       Based on the facts and circumstances of this case, under the offer set forth in the Motion,

the secured creditors are adequately protected against any risk that the value of the collateral will

erode during the pendency of this case.

                                         III.   CONCLUSION

       For the foregoing reasons, the Debtor requests that the Court authorize the use of cash

collateral as provided in this Motion.



Dated: October 14, 2020                             /e/ John D. Lamey III
                                                    John D. Lamey III, Esq. (#312009)
                                                    LAMEY LAW FIRM, P.A.
                                                    980 Inwood Avenue North
                                                    Oakdale, MN 55128
                                                    Telephone: 651-209-3550 / 651-789-2179 (f)

                                                    Proposed Counsel to the Debtor
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


     In re:                                                               Case No. 20-32409 WJF
     Shaky Town Express LLC                                                        Chapter 11 Case

                         Debtor.


              ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL


         This matter came before the Court on the Debtor’s expedited motion for an order

 authorizing the use of cash collateral. Appearances are noted on the record. Based on the

 arguments of counsel and the documents of record, and the court being fully advised with

 respect to the other relevant facts and information,

            IT IS HEREBY ORDERED:

       1.       The Debtor’s request for expedited relief is granted.

       2.       The Debtor is authorized, subject to the terms herein, to use cash collateral in

which TCI Business Capital, Inc. and any other secured creditor has an interest through

November 17, 2020.

       3.       The Debtor’s use of cash collateral is subject to the following terms:

       (a)     The Debtor will use cash to pay ordinary and necessary business expenses and
       administrative expenses for the items and such use will not vary materially from that
       provided for in Exhibit B attached to the Debtor’s President’s declaration, except for
       variations attributable to expenditures specifically authorized by Court Order.

       (b)     The Debtor will grant TCI Business Capital, Inc. and any other secured creditor
       replacement liens, to the extent of the Debtor’s use of cash collateral, in post-petition
       inventory, accounts, equipment, and general intangibles, with such lien being of the same
       priority, dignity, and effect as their respective pre-petition liens. However, such
       replacement liens shall exclude all causes of action under Chapter 5 of Title 11 of the
       United States Code.
     (c)    The Debtor will carry insurance on its assets.

     (d)    The Debtor will provide TCI Business Capital, Inc. and any other secured creditor
     with such reports and documents as they may reasonably request.

     (e)     The Debtor will afford TCI Business Capital, Inc. and any other secured creditor
     the right to inspect the Debtor’s books and records and the right to inspect and appraise
     any part of their collateral at any time during normal operating hours and upon reasonable
     notice to the Debtor and its attorneys.

     (f)    The Debtor’s permitted use of cash collateral will cease if:

            (i)     The Debtor defaults in performance of any obligation hereunder;
            (ii)    TCI Business Capital, Inc. and any other secured creditor gives notice of
                    such default to the debtor and its counsel; and
            (iii)   Such default is not cured within seven business days from the date of
                    receipt of the notice.




Dated:                                            __________________________________
                                                  William J. Fisher
                                                  United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


   In re:                                                               Case No. 20-32409 WJF
   Shaky Town Express LLC                                                       Chapter 11 Case

                       Debtor.


                       ORDER FOR USE OF CASH COLLATERAL


       This matter came before the Court on the Debtor’s expedited motion for an order

authorizing the use of cash collateral. Appearances are noted on the record. Based on the

arguments of counsel and the documents of record, and the court being fully advised with

respect to the other relevant facts and information,

           IT IS HEREBY ORDERED:

      1.      The Debtor is authorized, subject to the terms herein, to use cash collateral which

      TCI Business Capital, Inc. and any other secured creditor have an interest through April

      30, 2021.

      2.      The Debtor’s use of cash collateral is subject to the following terms:

      (a)     The Debtor will use cash to pay ordinary and necessary business expenses and
      administrative expenses for the items and such use will not vary materially from that
      provided for in Exhibit B attached to the Debtor’s president’s declaration, except for
      variations attributable to expenditures specifically authorized by Court Order.

      (b)     The Debtor will grant TCI Business Capital, Inc. and any other secured creditor
      replacement liens, to the extent of the Debtor’s use of cash collateral, in post-petition
      inventory, accounts, equipment, and general intangibles, with such lien being of the same
      priority, dignity, and effect as their respective pre-petition liens. However, such
      replacement liens shall exclude all causes of action under Chapter 5 of Title 11 of the
      United States Code.
     (c)    The Debtor will carry insurance on its assets.

     (d)    The Debtor will provide TCI Business Capital, Inc. and any other secured creditor
     with such reports and documents as they may reasonably request.

     (e)     The Debtor will afford TCI Business Capital, Inc. and any other secured creditor
     the right to inspect the Debtor’s books and records and the right to inspect and appraise
     any part of their collateral at any time during normal operating hours and upon reasonable
     notice to the Debtor and its attorneys.

     (f)    The Debtor’s permitted use of cash collateral will cease if:

            (i)     The Debtor defaults in performance of any obligation hereunder;
            (ii)    TCI Business Capital, Inc. and any other secured creditor gives notice of
                    such default to the Debtor and its counsel; and
            (iii)   Such default is not cured within seven business days from the date of
                    receipt of the notice.


Dated:                                            __________________________________
                                                  William J. Fisher
                                                  United States Bankruptcy Judge
